NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL GRECCO PRODUCTIONS,                       No.   20-55441
INC., DBA Michael Grecco Photography,
Inc.,                                             D.C. No.
                                                  2:19-cv-04716-AB-KS
                Plaintiff-Appellant,

 v.                                               MEMORANDUM*

BDG MEDIA, INC.; DOES, 1 through 10
inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                      Argued and Submitted January 12, 2021
                               Pasadena, California

Before: WATFORD, FRIEDLAND, and BENNETT, Circuit Judges.

      Michael Grecco Productions, Inc. (Grecco) appeals from the district court’s

judgment dismissing its action for copyright infringement on statute-of-limitations

grounds. We affirm in part and reverse in part.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                          Page 2 of 4

      1. The district court erred in holding that Grecco’s claim based on the

Flashlight Photo was time-barred. Copyright infringement claims must be

“commenced within three years after the claim accrued,” 17 U.S.C. § 507(b),

which occurs “when a party discovers, or reasonably should have discovered, the

alleged infringement.” Oracle Am., Inc. v. Hewlett Packard Enter. Co., 971 F.3d

1042, 1047 (9th Cir. 2020). This discovery rule analysis is a factual one, Polar

Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 707 (9th Cir. 2004), and Grecco’s

allegations suffice to survive a motion to dismiss with respect to the Flashlight

Photo. Grecco alleged discovering defendant’s infringing uses of the Flashlight

Photo in January and February 2019, and it is not apparent from the face of the

complaint (or from the judicially noticeable facts) that Grecco should have

discovered the alleged infringements before May 2016 (three years before it filed

the original complaint). Grecco’s amended complaint alleges facts that establish

the difficulty of detecting online infringements, even when plaintiffs like Grecco

invest in both in-house infringement detection using Google image search as well

as third-party reverse image search software. At what time these search processes

would or should have captured alleged infringements is a question of fact that

cannot be determined on a motion to dismiss.

      Grecco’s amended complaint added a new claim related to the September

2016 re-upload of the Flashlight Photo. That claim “arises out of the same
                                                                           Page 3 of 4

conduct, transaction, or occurrence as that set forth in the original complaint.”

ASARCO, LLC v. Union Pac. R.R. Co., 765 F.3d 999, 1005 (9th Cir. 2014). The

claim thus relates back to the filing of the original complaint and is timely without

regard to the discovery rule. Although the district court also held that Grecco’s

amended complaint went beyond the scope of the court’s order granting leave to

amend, we do not read the order as limiting amendment so severely, particularly

because we hold that the re-upload claim relates back to the original complaint.

See Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009) (“Courts are free

to grant a party leave to amend whenever justice so requires, and requests for leave

should be granted with extreme liberality.” (internal quotation marks omitted)).

Consequently, it was an abuse of discretion to exclude this claim as beyond the

scope of permissible amendment.

      2. The district court correctly dismissed Grecco’s claim based on the

Hallway Photo, which Grecco first discussed in its amended complaint. That claim

does not relate back to the filing of the original complaint because it rests on a

separate act of infringement involving a different photograph from the one that

formed the basis for the original complaint. See ASARCO, 765 F.3d at 1005.

Grecco alleges that it had actual knowledge of defendant’s infringing use of the

Hallway Photo in October 2016, which is more than three years before it filed the
                                                                        Page 4 of 4

amended complaint in December 2019. The claim related to the Hallway Photo is

therefore time-barred and was properly dismissed with prejudice.

      We do not reach Grecco’s arguments based on the separate-accrual rule, as

those arguments were raised for the first time on appeal. See Zixiang Li v. Kerry,

710 F.3d 995, 1000 & n.4 (9th Cir. 2013).

      AFFIRMED in part; REVERSED and REMANDED in part.

      The parties shall bear their own costs.